DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 8-11 and 19 are cancelled.
	Claims 20-24 are newly added claims.
	In view of the amendment, filed on 05/21/2021, the following rejections are withdrawn from the previous office action, mailed on 01/22/2021.
Rejection of claims 1-7 and 9-19 under 35 U.S.C. 112(b)
Rejection of claims 1-2, 4, 9-14, and 18-19 under 35 U.S.C. 102(a)(1) as being anticipated by Schuermann et al. (US 2004/0009250)
Rejection of claims 3, 5-7, 15-16, and 17 under 35 U.S.C. 103 as being unpatentable over Schuermann et al. (US ‘250) in view of Kim (US 7,144,532)

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 12-14, 18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0091489) in view of Hendry (US 4,043,715)
	Kim et al. (US 2014/0091489) disclose a polymer foam processing system (10) comprising: an extruder (12) designed to process polymeric material; a static mixing device (16) positioned downstream of the extruder (12); a valve (24) positioned between the extruder and at least a portion of the static mixing device (16); a blowing agent delivery system (20) designed to introduce blowing agent into polymeric material at a location downstream of the valve (24); and a mold (14) constructed and arranged downstream of the location of blowing agent introduction. (See claim 17)
[AltContent: textbox (Molding machine (14))][AltContent: textbox (An injection device (10))][AltContent: textbox (A mixing device (15))]
[AltContent: arrow][AltContent: textbox (The inlet channel having a first gas-tight shutoff device (24))][AltContent: textbox (A propellant inlet device (19))][AltContent: arrow][AltContent: textbox (An output channel having a second shutoff device (26))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A mixing chamber)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A plasticizing aggregate (12))]
    PNG
    media_image1.png
    354
    645
    media_image1.png
    Greyscale

	Therefore, as to claims 1, 20, and 23, Kim et al. (US ‘489) discloses an injection device (10) for a molding machine, the injection device (10) comprising: a mixing device (15) for producing a plastic melt loaded with a propellant, from which a foamed plastic part is producible in the molding machine; and a plasticizing aggregate (12) for melting a plastic starting product, for melting plastic and for conveying the plastic melt in an injection direction into an inlet channel of the mixing device (15), wherein the mixing device (15) includes: a mixing chamber; at least one propellant inlet device (20) ; the inlet channel for the plastic melt; an output channel for dispensing the plastic melt loaded with the propellant; a first gas-tight shutoff device (24) configured to close the inlet channel; and a second gas-tight shutoff device (26) configured to close the output channel, wherein: the plasticizing aggregate (12) has a plasticizing cylinder (18), a rotatable plasticizing screw (16), and a drive device for the rotatable plasticizing screw in a downstream direction (25); the rotatable plasticizing screw (16) is rotatable and linearly displaceable in a downstream direction (25); and the first gas-tight shutoff device (24) is arranged between the rotatable plasticizing screw (16) and the mixing chamber (15), wherein the mixing chamber (15) has a static mixer that the static mixer is defined by a plurality of stationary mixing elements mounted on a wall of the mixing chamber (15), the plurality of stationary mixing elements being oblique with respect to a longitudinal axis of the mixing chamber (15), and wherein the second gas-tight shutoff device (26), the output channel, the mixing chamber (15), the inlet channel, the first gas-tight shutoff device (24) and the plasticizing aggregate (12) are arranged along a longitudinal axis.
However, Kim et al. (US ‘489) fail to disclose the at least one propellant inlet device (19) comprises a piston injector for forced injection, as claimed in claims 1, 20, and 23.
	In the analogous art, Hendry (US ‘715) disclose an apparatus for creating a foamed plastics material, comprising: a plasticating means (1) which in this embodiment comprises a plasticating chamber (2) having a screw (3) rotatably mounted therein. (See column 2, lines 52-59)



[AltContent: textbox (At least one propellant inlet device comprises an injector cylinder (14) and a piston injector (16))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    307
    698
    media_image2.png
    Greyscale

	Further, Hendry (US ‘715) teaches passing for the moment the gaseous injection means (8), the chamber (2) discharges into a conduit (9), passing through a conventional safety release device (11) and thence through a check valve (12) to the entrance (13) to a plastics accumulator and injection cylinder (14). A ram (16) is slidably positioned within the chamber (17) defined by the cylinder (14) and said ram is provided with any conventional actuating mechanism (15) operable in any conventional manner. The ram also carries in a conventional manner limit switch actuators which are schematically indicated at (18) for operating limit switches (19, 21, 46 and 47) discussed further hereinafter. A valve (22) is provided in a line (23) extending from the above-mentioned entrance (13) and a further line (24) extends from the valve (22) to a mold assembly (26). The ram actuating mechanism (15) and valve 22 are preferably automatically operated, in concert, by any conventional means, wherein the valve 22 is closed as the ram retracts and open as the ram extends. (See column 2, lines 60-68, and column 3, lines 1-11)
	Therefore, as to claims 1, 20, and 23, Hendry (US ‘715) discloses an injection device (14, 16) for a molding machine (26), the injection device (14, 16) comprising at least one propellant inlet device comprising a piston injector (16) for forced injection.
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the injection device, as taught by Kim et al. (US ‘489), through providing a propellant inlet device comprising a in order to improve a workability of the injection device for an efficient and precise control of the added amount of propellant to be mixed with the plastic melt, as suggested by Hendry (US ‘715).
	As to claim 2, Kim et al. (US ‘489) teaches the mixing chamber has a static mixer, wherein the static mixer is made of a plurality of stationary mixing elements mounted on a wall of the mixing chamber.
	Kim et al. (US ‘489) disclose any of a wide variety of physical blowing agents known to those of ordinary skill in the art such as nitrogen, carbon dioxide, hydrocarbons, chlorofluorocarbons, and the like, and mixtures, can be used. (See paragraph [0016]) therefore, as to claim 4, Kim et al. (US ‘489) teach the propellant is a gas.
	As to claim 12, Kim et al. (US ‘489) discloses an injection device.
	As to claim 13, Kim et al. (US ‘489) teaches a clamping unit comprising a stationary mold mounting plate, a movable mold mounting plate, a drive device for the movable mold mounting plate, and a molding tool clamped to the mold mounting plates.
	As to claim 14, Kim et al. (US ‘489) discloses the second gas-tight shutoff device (26) is formed by at least one shut-off nozzle of the molding tool (14).
	As to claim 18, Kim et al. (US ‘489) discloses the plastic starting product is granular form.
	As to claims 21 and 24, Kim et al. (US ‘489) teaches the plastic aggregate has a plasticizing cylinder, a rotatable plasticizing screw, and a drive device for the rotatable plasticizing screw.
	As to claim 22, Kim et al. (US ‘489) discloses the plasticizing cylinder, the rotatable plasticizing screw, and the drive device for the rotatable plasticizing screw are arranged along the longitudinal axis.
Claims 3, 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0091489) in view of Hendry (US 4,043,715), as applied to claims 1-2, 4, 12-14, 18, and 20-24 above, and further in view of Kim (US 7,144,532).
1-2, 4, 12-14, 18, and 20-24, as it was discussed above. However, the prior art fails to define a temperature control device, as claimed in claims 3 and 15. Also, Schuermann et al. (US ‘250) fail to disclose a control or regulating unit for controlling or regulating the mixing device, as claimed in claims 5 and 7, and the propellant gas is nitrogen, as claimed in claim 16. Also, Schuermann et al. (US ‘250) fail to teach the first or the second gas-tight shutoff device is switchable between an open or closed position by the control or regulating unit depending on a pressure measured in the mixing chamber, as claimed in claims 6 and 17.
	In the analogous art, Kim (US ‘532) discloses a blowing agent introduction system (10) introduces blowing agent from a source (22) through a blowing agent port (24) into polymeric material in extruder (12). The system further comprises a control system (29) which may receive input signals from an injection molding controller (31) and/or introduction system (10) and send output signals to open and close valves (28, 30), thus, controlling the operation of the introduction system. In systems that do not include an injection molding controller (31), the control system (29) may receive inputs from components of the injection molding system. (See column 4, lines 40-47)

    PNG
    media_image3.png
    378
    509
    media_image3.png
    Greyscale

Kim (US ‘532) teaches barrel 36 may be equipped with temperature control units 46 at selective positions along its axial length. Temperature control units 46 may be used to heat the barrel, for example to facilitate melting of pelletized polymeric material, or cool the barrel, for example to increase the viscosity of the polymeric melt. Extruder 12 may also include measurement instruments such as thermocouples and pressure transducers to monitor, respectively, the temperature and pressure of the polymeric material at various locations along the length of the barrel. (See column 5, lines 9-19)
Moreover, Kim (US ‘532) discloses control system 29 receives input signals from a temperature measuring device 94 positioned within accumulator 20. (See column 6, lines 12-14)
	Thus, as to claim 3, a temperature control device (46) for the mixing chamber.
Further, as to claim 15, the temperature control device (46) at least partially surrounds the mixing chamber.
	Moreover, as to claim 5, Kim (US ‘532) teaches a control regulating unit (29) for controlling or regulating the mixing device, and as to claim 7, the at 
	Kim (US ‘532), further, discloses the control system receives an input signal from a pressure measuring device 86 related to the pressure of polymeric material in the polymer processing space in the vicinity of the blowing agent port. (See column 6, lines 21-24)
	As to claims 6 and 17, Kim (US ‘532) discloses at least one of the first gas-tight shutoff device or the second gas-tight shutoff device is switchable between a closed position and an open position by the control or regulating unit depending on a pressure measured in the mixing chamber.
	Further, Kim (US ‘532) teaches source (22) provides nitrogen as a blowing agent. Therefore, as to claim 16, the propellant is nitrogen gas.
	Therefore, it would have been obvious for one of ordinary skill in the art, before the time of applicant’s invention, to modify the combined teachings of Kim et al. (US ‘189) and Henry (US ‘715) through providing a temperature control device to control or regulate the first or the second gas-tight shutoff device to be switchable between an open or closed position in order to improve the workability of the apparatus by providing an even distribution of blowing agent which results in a uniform viscosity within the polymeric material in the extruder, as disclosed by Kim (US ‘532).
Response to Arguments
Applicant’s arguments, filed on 05/21/2021, with respect to claims 1-7, 12-18, and 20-24 have been considered but are moot because the new ground of rejections of the independent claims do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743                                                                                                                                                                                                 09/10/2021